                                                                                                                          1 Abran E. Vigil
                                                                                                                            Nevada Bar No. 7548
                                                                                                                          2 Justin A. Shiroff
                                                                                                                            Nevada Bar No. 12869
                                                                                                                          3 BALLARD SPAHR LLP
                                                                                                                            1980 Festival Plaza Drive, Suite 900
                                                                                                                          4 Las Vegas, Nevada 89135
                                                                                                                            Telephone: (702) 471-7000
                                                                                                                          5 Facsimile: (702) 471-7070
                                                                                                                            vigila@ballardspahr.com
                                                                                                                          6 shiroffj@ballardspahr.com

                                                                                                                          7 Attorneys for Plaintiff U.S. Bank
                                                                                                                            N.A., successor trustee to Bank of
                                                                                                                          8 America, N.A., successor in interest
                                                                                                                            to LaSalle Bank N.A., on behalf of
                                                                                                                          9 the registered holders of Bear
                                                                                                                            Stearns Asset Backed Securities I
                                                                                                                         10 LLC, Asset-Backed Certificates,
                                                                                                                            Series 2005-HE6
                                                                                                                         11
                                                                                                                         12                            UNITED STATES DISTRICT COURT
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900


                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                             DISTRICT OF NEVADA
BALLARD SPAHR LLP

                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13

                                                                                                                         14 U.S. BANK N.A., SUCCESSOR
                                                                                                                            TRUSTEE TO BANK OF AMERICA,                  Case No. 2:17-cv-01890-JCM-NJK
                                                                                                                         15 N.A., SUCCESSOR IN INTEREST TO
                                                                                                                            LASALLE BANK N.A., ON BEHALF OF
                                                                                                                         16 THE REGISTERED HOLDERS OF BEAR
                                                                                                                            STEARNS ASSET BACKED                         STIPULATION AND ORDER TO
                                                                                                                         17 SECURITIES I LLC, ASSET-BACKED               EXTEND BRIEFING SCHEDULE
                                                                                                                            CERTIFICATES, SERIES 2005-HE6,               ON TREASURES LANDSCAPE
                                                                                                                         18                                              MAINTENANCE ASSOCIATION’S
                                                                                                                                               Plaintiff,                MOTION TO DISMISS OR, IN THE
                                                                                                                         19                                              ALTERNATIVE, MOTION FOR
                                                                                                                            vs.                                          SUMMARY JUDGMENT (ECF NOS.
                                                                                                                         20                                              57 AND 58)
                                                                                                                            TERRAFIRMA VENTURE LLC, a Nevada
                                                                                                                         21 corporation; TREASURES LANDSCAPE             (SECOND REQUEST)
                                                                                                                            MAINTENANCE ASSOCIATION, a
                                                                                                                         22 Nevada non-profit corporation,

                                                                                                                         23                         Defendants.
                                                                                                                         24          Plaintiff U.S. Bank NA, Successor Trustee to Bank of America, NA, Successor
                                                                                                                         25 in Interest to LaSalle Bank, N.A., on behalf of The Registered Holders of Bear

                                                                                                                         26 Stearns Asset Backed Securities I LLC, Asset-Backed Certificates, Series 2005-HE6

                                                                                                                         27 (the “Trust”), and Defendant Treasures Landscape Maintenance Association

                                                                                                                         28 (“Treasures”), (collectively the “Parties”), by and through their respective


                                                                                                                              DMWEST #36256137 v1
                                                                                                                          1 undersigned counsel of record, hereby stipulate and agree as follows. January 11,

                                                                                                                          2 2019 is the current deadline for the Trust to respond to Treasures Landscape

                                                                                                                          3 Maintenance Association’s Motion to Dismiss, or in the Alternative, Motion for
                                                                                                                          4 Summary Judgment (ECF Nos. 57 and 58, filed November 13, 2018, the “Motions”).

                                                                                                                          5 A settlement offer has been extended and the HOA is in the process of considering

                                                                                                                          6 the offer.

                                                                                                                          7          The Parties stipulate and agree that the Trust has up to and including

                                                                                                                          8 February 11, 2019 to respond to the Motion.         The amount of time requested is

                                                                                                                          9 necessary, as even though the Parties will pursue settlement with the utmost

                                                                                                                         10 diligence, it may take the considerable additional time to secure the requisite

                                                                                                                         11 approvals, due to limiting factors such as when Board meetings are held, etc.
                                                                                                                         12          The parties submit this stipulation in good faith and not for purposes of
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900


                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                         13 delay.
BALLARD SPAHR LLP

                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         14 Dated: January 10, 2019.

                                                                                                                         15 BALLARD SPAHR LLP                             LIPSON, NEILSON, COLE, SELTZER &
                                                                                                                                                                          GARIN, P.C.
                                                                                                                         16
                                                                                                                         17 /s/ Justin A. Shiroff                         /s/ Lisa J. Zastrow
                                                                                                                            Abran E. Vigil, Esq.                          Kaleb D. Anderson, Esq.
                                                                                                                         18 Nevada Bar No.7548                            Nevada Bar No.7582
                                                                                                                            Justin A. Shiroff, Esq.                       Lisa J. Zastrow, Esq.
                                                                                                                         19 Nevada Bar No.12869                           Nevada Bar No. 9272
                                                                                                                            1980 Festival Plaza Drive, Suite 900          9900 Covington Cross Drive,
                                                                                                                         20 Las Vegas, Nevada 89135-2958                  Suite 120
                                                                                                                                                                          Las Vegas, Nevada 89144
                                                                                                                         21 Attorneys for Plaintiff
                                                                                                                                                                          Attorneys for Defendant, Treasures
                                                                                                                         22                                               Landscape Maintenance Association
                                                                                                                         23

                                                                                                                         24                                        IT IS SO ORDERED.

                                                                                                                         25
                                                                                                                                                                   _____________________________
                                                                                                                         26
                                                                                                                                                                   United States District Judge
                                                                                                                         27
                                                                                                                                                                                  January 16, 2019
                                                                                                                         28                                        DATED:

                                                                                                                                                                      2
                                                                                                                              DMWEST #36256137 v1
